Case 1:16-cv-00375-AJT-JFA Document 311-1 Filed 03/25/19 Page 1 of 1 PageID# 16270



                      DEFENDANTS’ ADDITIONAL EXHIBITS
   Exhibit No.    Exhibit Title

   DEX59          Supplemental Declaration of Timothy P. Groh, dated March 22, 2019

   DEX60          Declaration of Randy Howe, April 27, 2018

   DEX61          Redacted Declaration of Hao-Y Tran Froemling, dated August 15, 2018

   DEX62          Declaration of Scott Rago, dated February 20, 2019

   DEX63          General Court Martial Order No. 36, dated April 10, 2005, Al Halabi

   DEX64          Plea Transcript, Al Halabi

   DEX65          Judgment, United States v. El-Shwehdi, No. 3:07-cr-00176, Dkt. No. 16 (S.D.
                  Ohio August 29, 2008).
   DEX66          Plea Agreement, United States v. El-Shwehdi, No. 3:07-cr-00176, Dkt. No. 3
                  (S.D. Ohio Nov. 19, 2007).
   DEX67          Court Minutes, California v. Elhuzayel, 18NF0880 (Cal. Super. Ct., Orange
                  Cy, as printed Feb. 28, 2019)
   DEX68          CBP National Standards on Transport, Escort, Detention, and Search,
                  dated October 2015, available at:
                  https://www.cbp.gov/sites/default/files/assets/documents/2017-
                  Sep/CBP%20TEDS%20Policy%20Oct2015.pdf
